Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims 
	Claims 1, 3, 4, 6, 10, 12, 17-19, and 25-35 are currently pending.
Claims 1, 3, 4, 6, 10, 12, 17, and 19 are amended.
 	Claims 2, 5, 7-9, 11, 13-16, and 20-24 are cancelled. 
New claims 25-35 have been added.  
	Claims 1, 3, 4, 6, 10, 12, 17-19, and 25-35 have been considered on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10, 12, 18, and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (US 2008/0160006 A1) (ref. of record) as evidenced by Zeiger et al. (In Vitro Neurotoxicology, 2011) (ref. of record) and Spiliotopoulos et al. (Neurobiology of Disease, 2009) (ref. of record).
With respect to claim 1 (a)-(c), Brewer teaches a cell medium comprising sodium chloride (NaCl) at 30,000-150,000 µM (30-150 mM), potassium chloride (KCl) at 2500-10000 µM (2.5-10 mM), and calcium chloride (CaCl2) at 0-3000 µM (0-3 mM) (abstract and Table 1). 
With respect to claim 1 (d) and claim 6, Brewer teaches the composition comprising a hydrogen ion buffer to maintain the pH in the desired range which can be sodium bicarbonate in the range of 5,000 to 25,000 µM (5-25 mM) (0025).  Additionally, with respect to claim 6, Brewer teaches the composition comprising sodium phosphate monobasic in a concentration ranging from 250-4000 µM (0.25-4.0 mM) (Table 1).  Brewer teaches the amount added is sufficient to maintain the pH in the desired range of about 6.9 to about 7.7 when in contact with neural tissue (0025).  
With respect to claim 1 (e), Brewer teaches the composition comprising additional amino acids including L-arginine hydrochloride (0-2400 µM), L-asparagine-H20 (0-30 µM), L-cysteine (0-60 µM), L-glutamine (0-3000 µM), L-histidine hydrochloride-H2O (0-1400 µM), L-isoleucine (0-5000 µM), L-leucine (0-5000 µM), L-lysine hydrochloride (0-5000 µM), L-methionine (0-1200 µM), L-phenylalanine (0-2400 µM), L-proline (0-500 µM), L-threonine (0-5000 µM), L-tryptophan (0-500 µM), L-tyrosine (0-2400 µM) and L-valine (0-5000 µM) in varying ranges with the outer ranges being 0-5000 µM (Table 1).  
With respect to claim 1 (f) and claim 10, Brewer teaches vitamin B12 (cobalamin) (0-1.2 mM), and riboflavin (0-6 mM) (Table 1).  Brewer does not teach that the vitamin B12 is cyanocobalamin as recited in claim 1, however one of ordinary skill in the art would readily recognize that cyanocobalamin is a form of vitamin B12. 
With respect to claim 1 (g), Brewer teaches the composition comprising glucose 2500-50,000 µM (2.5-50 mM) and sodium pyruvate at 20-500 µM (0.02-0.5 mM) (Table 1).
With respect to claim 1, Brewer teaches the composition with an osmolarity of 200-270 mOsm (0011).  Although Brewer does not teach the exact range for osmolarity recited in claim 1, the claimed range is close to the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the osmolarity is a result effective variable and that the osmolarity of a cell medium would be matter of routine optimization as evidenced by Spiliotopoulos.  Spiliotopoulos teaches the optimization of the media for the differentiation of neurons (pg. 321 Col. 2 para. 2).
With respect to claims 25-28, Brewer does not teach the cell medium containing cholesterol, cupric sulphate, ferric sulfate or magnesium sulfate (see entire disclosure).  Therefore, one of ordinary skill in the art would reasonably expect that the composition of Brewer contains less than 15 µg/ml of cholesterol, less than 0.0005 mM of cupric sulphate, less than 0.05 mM of ferric sulfate and less than 0.05 mM of magnesium sulfate.    
With respect to claim 29, Brewer teaches the cell medium comprising MgCl2 (0-4000 µM, 0-4 mM) (abstract and Table 1).  With respect to claim 30, Brewer teaches the cell medium comprising ferric nitrate, Fe(NO3), at a concentration of 0.1-1.2 µM (0.0001-0.0012 mM) (abstract and Table 1).  With respect to claim 31, Brewer teaches the cell medium comprising zinc sulfate, ZnSO4, at a concentration of 0.2-2 µM (0.0002-0.002 mM) (abstract and Table 1).  With respect to claim 32, Brewer teaches the cell medium comprising glycine at a concentration of 0-2400 µM (0-2.4 mM) (abstract and Table 1).  With respect to claim 33, Brewer teaches the cell medium comprising L-alanine at a concentration of 0-120 µM (0-0.12 mM) (abstract and Table 1).  With respect to claim 34, Brewer teaches the cell medium comprising L-serine at a concentration of 0-2400 µM (0-2.4 mM) (abstract and Table 1).  
Although Brewer does not teach the exact ranges recited in claims 1, 6, 10, and 25-34 for the various components, the ranges of the components overlap significantly with the ranges taught.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05.  Furthermore, one of ordinary skill would recognize that all of the components of a culture medium are result effective variables and that the concentration of the components of a cell medium would be matter of routine optimization as evidenced by Brewer.  Brewer teaches that media are formulated to optimize particular desired cell culture outcomes such improved survival (0004).  
With respect to the limitations that the components are present at a concentration that maintains the survival and in vivo-like neurophysiological function of a neural cell cultured in medium in vitro and that the in vivo-like neurophysiological function comprises synaptic function, action potential generation, and/or energetic maintenance in claim 1, these properties would be inherent to compositions with the claimed amounts of components.  Accordingly, since Brewer teaches the composition with concentrations within the claimed range, these properties are inherent to compositions taught by Brewer.  Additionally, Brewer teaches the composition promotes the survival and regeneration of adult human neurons grown in culture for weeks and long enough for the appearance of synaptic elements (maintains the survival and neural functionality of neural cells) (0032).  Brewer further teaches the composition improves the cell viability of isolated neural cells and nervous system tissue in culture which indicates improved metabolic activity or energetic maintenance (0002 and 0012).  Cell viability is used as a measurement of the metabolic activity (energetic maintenance) of the neurons as evidenced by Zeiger.  Zeiger teaches to access the metabolic activity of primary neuronal culture and neural cell lines they used a variety of methods including viability assays (abstract).  In summary, the composition of Brewer improves the in vivo-like neurophysiological function of energetic maintenance.  Brewer does not test the composition for its effects on synaptic function or action potential generation, however, these properties should be inherent to the composition taught by Brewer, since Brewer teaches compositions with concentrations within the claimed range.  It is further noted that the specification does not define exactly what constitutes in vivo-like neurophysiological function and the composition of Brewer appears to maintain the neural cells' function and energetic maintenance or metabolism in culture.  
With respect to claim 12, Brewer teaches the composition comprising a supplemental agent including the organic chemical compounds of a protein (human albumin), essential fatty acid (lipids), and monosaccharide (glucose) (Table 1 and 0029).  With respect to claim 18, Brewer teaches the composition not comprising serum (0011).  With respect to claim 35, Brewer teaches the composition comprising a supplemental agent including a protein which is a neurotrophic factor (basic fibroblast growth factor) (Table 1 and 0029).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 3, 4, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brewer as evidenced by Zeiger and Spiliotopoulos (as applied to claims 1, 6, 10, 12, 18, and 25-35 above), and further in view of Espinosa de los Monteros et al. (US 2012/0052577 A1) (ref. of record) and Kido (US 2012/0177614 A1) (ref. of record).  
The teachings of Brewer can be found in the previous rejection above. 
Brewer does not teach the composition comprising L-aspartic acid at a concentration of up to 0.004 mM as recited in claim 3.  However, Espinosa de los Monteros teaches a similar cell medium for neural stem cells comprising NaCl, a neuroactive inorganic salt, glycine, L-alanine and L-serine (0009 and Table 4) which further comprises L-aspartic acid at a concentration of 0.025 mM (Table 4).  In further support, Kido teaches a medium for neural stem cells and/or neural progenitor cells comprising various components to support cell health and survival including 100 µM (0.100 mM) of L-aspartic acid (0098).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose as supplements in neural cell culture media and for the following reasons.   This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  The idea for combining them flows logically from their having been used individually in the prior art. 
Brewer does not teach the composition comprising L-glutamic acid at a concentration of up to 0.04 mM as recited in claim 4.  However, Espinosa de los Monteros teaches a similar cell medium for neural stem cells comprising NaCl, a neuroactive inorganic salt, glycine, L-alanine and L-serine (0009 and Table 4) which further comprises L-glutamic acid at a concentration of 0.025 mM (Table 4).  In further support, Kido teaches a medium for neural stem cells and/or neural progenitor cells comprising various components to support cell health and survival including 100 µM of L-glutamic acid (0098).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose as supplements in neural cell culture media and for the following reasons.   This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  The idea for combining them flows logically from their having been used individually in the prior art. 
Brewer does not teach the light sensitive agent is HEPES at a concentration of 0.1-30 mM as recited in claim 17 or at a concentration of 1-10 mM as recited in claim 19.  However, Espinosa de los Monteros teaches a similar cell medium for neural stem cells comprising NaCl, a neuroactive inorganic salt, glycine, L-alanine and L-serine (0009 and Table 4) which further comprises HEPES (4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid) at a concentration of 3.75 mM (Table 4). In further support, Kido teaches a medium for neural stem cells and/or neural progenitor cells comprising various components to support cell health and survival including 15 mM HEPES (0098).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose as supplements in neural cell culture media and for the following reasons.   This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  The idea for combining them flows logically from their having been used individually in the prior art.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of filing of the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632